Exhibit 2.1 ASSET PURCHASE AGREEMENT BY AND BETWEEN INSTEEL WIRE PRODUCTS COMPANY AND AMERICAN SPRING WIRE CORP. AUGUST 9, 2014 TABLE OF CONTENTS Page No . ARTICLE 1 PURCHASE AND SALE 1 Acquired Assets . 1 Excluded Assets . 3 Assumed Liabilities . 3 No Other Liabilities Assumed . 4 Procedures for Assets Not Transferable . 5 Waiver of Bulk Sales Compliance . 6 ARTICLE 2 PURCHASE PRICE; CLOSING DELIVERIES 6 Purchase Price . 6 Payment of Purchase Price . 6 Purchase Price Adjustment . 7 Allocation of Purchase Price . 9 Taxes . 9 Removal of Certain Acquired Assets . 9 Prorations . 10 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER 10 Organization and Good Standing . 10 Authorization of Agreement . 10 Conflicts; Consents of Third Parties . 11 Financial Statements; Books and Records; Accounts Receivable . 11 No Undisclosed Liabilities . 12 Absence of Certain Developments . 12 Taxes . 13 Real Property . 14 Title; Sufficiency . 16 Intellectual Property . 16 Contracts and Agreements . 17 Employees; Compensation . 18 Employee Benefit Plans . 18 Labor . 20 Litigation . 20 Compliance with Laws; Permits . 21 Environmental Protection . 21 Insurance . 23 Significant Customers and Suppliers . 23 Certain Payments . 23 Affiliate Transactions . 24 Products; Product Warranties . 24 Inventories . 24 i Receivables . 24 Solvency . 25 Books and Records . 25 Names . 25 Financial Advisors . 25 Domestic Content . 25 Accounts Payable . 26 Disclosure . 26 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PURCHASER 26 Organization and Good Standing . 26 Authorization of Agreement . 26 Conflicts; Consents of Third Parties . 27 Financial Advisors . 27 ARTICLE 5 COVENANTS 27 Employees of the Business . 27 Transition Cooperation; Mail Received After Closing . 29 Other Post-Closing Expenses . 30 Payment of Retained Liabilities . 30 Further Assurances . 30 Press Releases and Announcements . 31 Taxes . 31 Access; Conduct of the Business . 31 No Negotiation . 33 Supplement of Schedules . 33 Consents; Failure to Obtain Consents . 33 Reimbursement of RettCo Transaction Expenses . 33 ARTICLE 6 CLOSING 34 Closing . 34 Conditions to Obligation of Purchaser . 34 Conditions to Obligation of Seller . 36 Seller Closing Deliveries . 36 Purchaser Closing Deliveries . 37 ARTICLE 7 TERMINATION 38 Termination of Agreement . 38 Procedure Upon Termination . 39 Effect of Termination . 39 ARTICLE 8 SURVIVAL AND INDEMNIFICATION 39 Survival of Representations and Warranties . 39 Indemnification of Purchaser Indemnified Parties . 39 Indemnification of Seller . 40 Limitations on Indemnification . 41 ii Indemnification Procedures . 42 Tax Treatment of Indemnity Payments . 43 Right to Offset . 43 Duty to Mitigate . 43 Miscellaneous . 43 ARTICLE 9 NON-COMPETITION AND CONFIDENTIALITY 44 Definition . 44 Acknowledgments and Agreements . 45 Seller Limited Activities . 46 Independent Covenant . 47 Severability; Reformation
